Citation Nr: 1448278	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right rotator cuff tendinitis with labral injury from January 16, 2006 to March 28, 2007.

2. Entitlement to a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury from July 1, 2007 to April 7, 2009, from August 1, 2009 to May 25, 2011, and on and after December 1, 2011.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The RO has granted temporary 100 percent disability ratings for the periods of March 29, 2007 to June 30, 2007, April 8, 2009 to July 31, 2009, and May 26, 2011 to November 30, 2011.  As the Veteran is receiving the maximum disability rating for those periods, the Board will not address the issue of entitlement to a higher disability rating during those times.  Additionally, pursuant to the Board's October 2013 decision, the RO granted an increased disability rating of 30 percent for right rotator cuff tendinitis with labral injury from July 1, 2007 to April 7, 2009, and the RO granted entitlement to a TDIU from July 28, 2010 to May 26, 2011.  However, the assigned 30 percent disability rating for these periods is not the maximum rating available for the disability on appeal.  As such, the claims remain in appellate status, and the Board has re-characterized the issues to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the October 2013 decision, the Board also denied entitlement to an initial disability rating in excess of 20 percent for right rotator cuff tendinitis with labral injury from January 16, 2006 to March 28, 2007, and entitlement to a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury from August 1, 2009 to May 25, 2011.  Subsequently, the Veteran appealed the October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2014 Order granting a Joint Motion for an Order Vacating and Remanding the Board Decision in Part, the Veteran's appeal was remanded to the Board.  

In the October 2013 decision, the Board also remanded the issue of entitlement to a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury on and after December 1, 2011.  This issue has been returned to the Board for further appellate review.

Additionally, the Board referred the issue of an increased disability rating for neuropathy of the lateral femoral cutaneous nerve.  As the record does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. From January 16, 2006 to March 28, 2007, the Veteran's right rotator cuff tendinitis with labral injury was characterized by, at worst, external rotation to 60 degrees.

2. From July 1, 2007 to April 7, 2009, the Veteran's right rotator cuff tendinitis with labral injury was characterized by, at worst, external rotation to 45 degrees.

3. From August 1, 2009 to May 25, 2011, the Veteran's right rotator cuff tendinitis with labral injury was characterized by, at worst, external rotation to 60 degrees.

4. On and after December 1, 2011, the Veteran's right rotator cuff tendinitis with labral injury resulted in additional functional loss comparable to limitation of motion to 25 degrees from the side.

5. From January 10, 2007 to June 29, 2010, the Veteran's right rotator cuff tendinitis with labral injury resulted in malunion of the humerus with moderate deformity.

6. On and after June 30, 2010, the Veteran's right rotator cuff tendinitis with labral injury resulted in malunion of the humerus with marked deformity.


CONCLUSIONS OF LAW

1. From January 16, 2006 to March 28, 2007, the criteria for an initial disability rating in excess of 20 percent for right rotator cuff tendinitis with labral injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

2. From July 1, 2007 to April 7, 2009, the criteria for a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

3. From August 1, 2009 to May 25, 2011, the criteria for a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

4. On and after December 1, 2011, the criteria for a disability rating of 40 percent for right rotator cuff tendinitis with labral injury have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

5. From January 10, 2007 to June 29, 2010, the criteria for a separate disability rating of 20 percent for malunion of the humerus with moderate deformity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

6. On and after June 30, 2010, the criteria for a separate disability rating of 30 percent for malunion of the humerus with marked deformity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in December 2005 and March 2006 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, and lay statements.  The Veteran was also provided VA examinations in December 2005, November 2010, and February 2012 in connection with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  In May 2012, the Board remanded the Veteran's claim for the RO to issue a supplemental statement of the case (SSOC).  The record includes a November 2012 SSOC addressing the issues on appeal.  In October 2013, the Board remanded one of the issues on appeal to obtain and associate with the record any outstanding VA treatment records, to include all treatment records dated from September 2012 to the present from the VA Medical Center in San Diego, California and all associated outpatient clinics, and the February 2012 examination report.  The record includes VA treatment records dated through April 2014 as well as the February 2012 examination report.  As a result, the Board finds the RO substantially complied with the May 2012 and October 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart, 21 Vet. App. 505.

The Veteran's right rotator cuff tendinitis with labral injury (right shoulder disability) has been rated under Diagnostic Code 5201 for limitation of motion of the arm.  Diagnostic Code 5201 provides a 20 percent rating when motion of the major arm is limited to shoulder level (90 degrees).  A 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating is provided for when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

From January 16, 2006 to March 28, 2007

The Veteran is currently assigned a 20 percent rating for his service-connected right shoulder disability from January 16, 2006 to March 28, 2007.  In December 2005, the Veteran reported constant pain and difficulty with heavy lifting and carrying.  He denied any periods of incapacitation.  He stated that he was able to brush his teeth, dress himself, and take a shower.  He was also able to cook, vacuum, drive a car, and go grocery shopping.  He was able to take out the trash cans, push the lawn mower, and perform gardening.  The Veteran reported that his dominant hand was the right hand.  Examination revealed limited and painful motion.  There was no evidence of heat, redness, swelling, effusion, drainage, or abnormal movement.  There was evidence of mild instability and mild incoordination but no evidence of weakness.  Active flexion was to 100 degrees, with pain beginning at 100 degrees, and active abduction was to 90 degrees, with pain beginning at 90 degrees.  Active external rotation was to 90 degrees, with pain beginning at 90 degrees, and active internal rotation was to 80 degrees, with pain beginning at 80 degrees.  The VA examiner found the Veteran's range of motion was limited by pain, mild instability, and mild incoordination after repetitive use, with pain having the major functional impact.  Range of motion was not limited by fatigue, weakness, or lack of endurance after repetitive use.  There were no additional limitations of the joint in degrees.  X-ray examination showed normal alignment of the acromioclavicular joint and glenohumeral joints.  There was no evidence of fracture or other structural abnormalities, and the glenoid fossa and humeral head articular surfaces appeared normal and smooth.  The joint spaces were maintained, and the surrounding soft tissues were unremarkable.  The VA examiner diagnosed right shoulder labral tear, status post repair with residual pain, limited range of motion, mild instability, and incoordination.  With respect to functional limitations, the VA examiner stated that the Veteran should avoid using ladders, reaching overhead, and crawling.  

In his November 2006 Notice of Disagreement, the Veteran stated that his shoulder injury had worsened and was considered permanent.  

A January 2007 VA orthopedic surgery note shows the Veteran complained of daily shoulder subluxation that occurred with little provocation.  The Veteran's biggest reported problem was instability, but he also reported sign pain.  He reported that the pain was constant, a nine out of 10, and kept him from getting to sleep.  Forward flexion was to 180 degrees, and external rotation was to 60 degrees.  The VA physician's notes regarding internal rotation are not discernible.  There was no appreciable anterior subluxation or instability.  Pain was in the posterior region of the shoulder with apprehension, and there was no improvement with relocation.  A Magnetic Resonance Imaging Scan (MRI) showed a posterior labral tear at six to 10 o'clock position, approximating a superior labral anterior and posterior eight lesion.  The Veteran also had a low grade infraspinatus undersurface tear and subscapular tendinosis.  There was no atrophy or muscle edema.  The rotator interval was clear, and the biceps tendon was proximally normal.  X-ray examination reflected anatomic alignment and no joint space narrowing.  There was normal mineralization, and no acute fracture or dislocation.  There was a small Hills Sachs deformity.  

Upon review, the Board finds that a disability rating in excess of 20 percent is not warranted from January 16, 2006 to March 28, 2007.  First, the evidence does not show the Veteran's range of motion was limited to midway between the side and shoulder level at any time during the period at issue.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The January 2007 VA record demonstrates that, at worst, external rotation was to 60 degrees.  All other recorded measurements reflect motion limited to no less than 80 degrees, and the evidence does not indicate that the Veteran reported a greater limitation of motion. 

The Board has considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In December 2005, the Veteran's range of motion was limited by pain, mild instability, and mild incoordination after repetitive use, with pain having the major functional impact.  However, range of motion was not limited by fatigue, weakness, or lack of endurance after repetitive use, and there were no additional limitations of the joint in degrees.  In January 2007, the Veteran's biggest reported problem was instability.  On examination, forward flexion was to 180 degrees, and external rotation was to 60 degrees.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a rating greater than 20 percent from January 16, 2006 to March 28, 2007 is not warranted.

However, the Board has considered whether a higher disability rating or separate disability rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  Although the treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulations or impairment of the clavicle or scapula, impairment of the humerus is noted.  Specifically, X-ray examination in January 2007 revealed a small Hills Sachs deformity.  Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity or recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent rating is warranted for malunion of the humerus with marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is provided for fibrous union of the humerus, a 60 percent rating is warranted for nonunion of the humerus, and an 80 percent rating is provided for loss of the head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Based upon the finding of a small Hills Sachs deformity, the Board finds a 20 percent rating is warranted for malunion of the humerus with moderate deformity.  In this respect, the Board has resolved the benefit of the doubt in favor of the Veteran.  However, the preponderance of the evidence is against a disability rating in excess of 20 percent under Diagnostic Code 5201 for this period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

From July 1, 2007 to April 7, 2009

From July 1, 2007 to April 7, 2009, the Veteran's right shoulder disability is currently assigned a 30 percent disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

In December 2007, the Veteran had full range of motion with triggering of right shoulder pain upon abduction and external rotation greater than 90 degrees.  There were no signs of impingement or AC joint tenderness.  There was posterior and lateral right shoulder tenderness with palpation.  The assessment was shoulder pain, which had been asymptomatic after his second surgery up until three weeks prior.  On X-ray examination in July 2008, there was no fracture or dislocation.  The acromioclavicular joint was normal, as were the soft tissues.  The impression was normal right shoulder radiographs.  

In his October 2008 substantive appeal, the Veteran reported that due to his shoulder injury, he was unable to raise his arm to change a light bulb and lift and play with his daughter.  He stated that he was in constant, severe pain.  

A December 2008 X-ray examination revealed no fracture, subluxation, or dislocation.  There was a small Hills-Sachs deformity at the posterosuperior aspect of the humeral head that was unchanged when compared to the prior studies.  The acromioclavicular joint and soft tissues were normal.  The impression was no radiographic evidence of acute osseous abnormality.  A MRI revealed a severe tear of the posterior-superior glenoid labrum, and the labrum was macerated.  There was no evidence of abnormal bone marrow edema, fractures, or dislocations.  The acromioclavicular joint was unremarkable, and the trapezoid and conoid portions of the coracoclavicular ligament and coracoacromial ligament were normal.  The supraspinatus muscle and tendon were intact, and the infraspinatus tendon and muscle had normal morphology and signal.  There was mild atrophy of the teres minor muscle, with mildly increased signal throughout the teres minor muscle.  No mass-like structures were noted in the quadrilateral space.  The middle glenohumeral ligament was enlarged, and the intra- and extra-articular portions of the biceps tendon were normal in appearance.  The suprascapular and spinoglenoid notches were free of masses and abnormal fluid accumulation.

Private treatment records dated in January 2009 show the Veteran had recurrent shoulder instability.  A private treatment record dated in March 2009 shows the Veteran complained of severe aching pain and a sensation that his shoulder was loose or slipping out of joint.  He was extremely limited in his functioning because of his shoulder symptoms.  In particular, as a chef he was limited to doing activities with his elbow tucked at his side.  He rated the pain as four out of 10 at rest, increasing to eight out of 10 with physical activities, and he was unable to sleep on his shoulder at night.  On physical examination, he had overhead elevation of 160 degrees.  Passively, he could be pushed to 170 degrees but that was painful for him.  Abduction was to 65 degrees, and external rotation was to about 45 degrees.  There was severe laxity in the shoulder and a grade two to three positive sulcus sign, which tightened up moderately in external rotation.  He had grade two translation in a posterior direction with obvious discomfort both in the lateral decubitus as well as in the supine position.  He had laxity in an anterior inferior direction and mild hyperextension at the elbows.  The private physician diagnosed posterior instability right shoulder and posterior labral tearing right shoulder.  

An April 1, 2009 private treatment record shows forward flexion was to 170 degrees, abduction was to 80 degrees, and external rotation was 45 to 50 degrees.  Muscle strength was limited by pain, and there was mild hyperextension at the elbows.

Upon review, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's right shoulder disability from July 1, 2007 to April 7, 2009.  Here, the evidence does not show limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  As described above, treatment records reflect that, at worst, external rotation was limited to 45 degrees.  In addition, the Board has considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The Veteran consistently reported symptoms of instability and pain.  However, there is no evidence of reported weakness, excess fatigability, incoordination, or lack of endurance.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a rating greater than 30 percent from July 1, 2007 to April 7, 2009 is not warranted. 

Additionally, the Board has considered whether a higher rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  However, the treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulations or impairment of the clavicle or scapula.  With respect to the 20 percent herein granted for impairment of the humerus, the Board finds the evidence does not demonstrate malunion of the humerus with marked deformity at any time during this period.  In fact, the findings from a December 2008 X-ray examination revealed a small Hills-Sachs deformity at the posterosuperior aspect of the humeral head that was unchanged when compared to prior studies.  As such, a disability rating in excess of 20 percent is not warranted for this appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5202.  In addition, because the preponderance of the evidence is against a rating in excess of 30 percent under Diagnostic Code 5201, the benefit of the doubt is not applicable for this period.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

From August 1, 2009 to May 25, 2011

From August 1, 2009 to May 25, 2011, the Veteran's right shoulder disability is currently assigned a disability rating of 30 percent under Diagnostic Code 5201.

An October 2009 MRI revealed no significant joint effusion, and there was a new focal area of bone marrow edema at the superior lateral aspect of the humeral head.  The acromioclavicular joint was unremarkable, and the rotator interval was mildly effaced.  

In a July 2010 letter, a VA physician, Dr. S. Ly, opined that the Veteran had right shoulder pain which prevented him from working until he could be evaluated by the pain clinic.  A July 2010 VA orthopedic surgery note shows the Veteran complained of chronic instability and persistent episodes of brief shoulder pain.  The Veteran had daily, partial dislocation.  There was bilateral atrophy, with the right greater than the left, forward flexion was limited to 120 to 125 degrees, external abduction was to 85 degrees, and external rotation was limited to 60 degrees.  A June 2010 MRI revealed partial thickness intrasubstance tear at the junction of the posterior fibers of supraspinatus tendon and anterior fibers of infraspinatus with possible decompression into the intraosseous cyst in the humeral head.  The record noted that the findings had progressed since the previous examination and could represent a potential Bennett lesion as a result of multidirectional instability.

In November 2010, the Veteran reported that due to his severe shoulder pain he was told to stop working immediately.  The Veteran reported constant right shoulder pain and weakness.  He also reported popping, catching, and giving way, and he denied locking and symptoms of subluxation.  The Veteran stated that his activities of daily living were slowed by his shoulder symptoms and that he had missed approximately 88 days of work in the past 12 months.  He reported that his functional impairment involved limitations on lifting, working overhead, pushing, and pulling.  Flare-ups of additional limitation were described as hobbled, occurring once that year, and lasting four months.  On examination, there was no shoulder tenderness to light palpation and no swelling.  There was no atrophy, and muscle strength was normal.  Active shoulder ranges of motion measured flexion to 150 degrees; however, zero to 180 degrees passively was seemingly limited by pain.  Abduction was to 180 degrees, external rotation was to 85 degrees, and internal rotation was to 85 degrees.  Anterior and posterior stresses suggested no shoulder instability.  There was no crepitus and no impingement.  Acromioclavicular adduction stress provoked no joint complaints, and there was mild objective evidence of pain at the extremes of right shoulder motion but no spasm or weakness.  Repetitive testing provided no added objective loss of joint function due to pain, weakness, fatigue, or incoordination.  The VA examiner diagnosed posttraumatic changes of the right shoulder.  With respect to the Veteran's ability to retain employment, the VA examiner found there was only functional impairment of being unable to tolerate working with the arm above the head or doing heavy manual labor that required regular lifting of 40 pounds or more.  

A February 2011 VA treatment record reflects the Veteran's complaints of continued pain and instability.  He denied numbness and tingling.  An additional February 2011 VA treatment record shows the orthopedic resident found that with the Veteran's degenerative joint disease of the shoulder, the likelihood of him being able to work in a kitchen and lift pots and pans weighing twenty or more pounds on a regular basis was low.  A March 2011 VA letter shows the Veteran had right shoulder instability that was limiting his ability to work as a chef.  The condition limited his ability to lift heavy weights and produced pain with activity.  An additional March 2011 VA treatment record noted that the Veteran was able to perform only light duties until his shoulder instability was corrected. 

An April 2011 private treatment record shows the Veteran reported constant sharp and burning pain in his shoulder, which bothered him at rest and interfered with his ability to sleep.  He was unable to put his hand behind his head, put a coin on a shelf in front of him, or lift an eight-pound container to the level of his shoulder.  The Veteran reported that he was able to lift one pound to the level of his shoulder without bending his elbow but was unable to carry twenty pounds at his side.  The Veteran was unable to wash the back of his opposite shoulder with his arm or toss a softball under-hand or over-hand twenty yards.  A MRI showed persistent irregularity within the posterior labrum and new marrow edema of the posterior glenoid.  There was moderate tendinosis of the supraspinatus tendon and partial intrasubstance tear of the posterior fibers of the supraspinatus.  The Veteran's right shoulder had zero to 160 degrees of elevation with marked guarding.  There was definite scapular dysrhythmia and posterior instability.  The private physician reported that the Veteran had a significant disability of his shoulder.

At a May 2011 hearing with a Decision Review Officer, the Veteran reported that it was primarily his shoulder that precluded him from working.  He stated that he had worked as a chef until about one year prior when the pain from his right shoulder became too much.  He was unable to lift plates of food up and put them in the window.  The Veteran reported that he had gone back to school in January 2011 for re-training in restaurant management.  He stated that since his last surgery he had experiences residual pain, tenderness, and instability, which had worsened.  The Veteran also asserted that he had trouble cooking at home, taking care of his dog and daughter, doing laundry, and vacuuming.  

Here, the Board finds that a disability rating in excess of 30 percent from August 1, 2009 to May 25, 2011 is not warranted under Diagnostic Code 5201 as the evidence does not show limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  In July 2010, forward flexion was limited to 120 to 125 degrees, external abduction was limited to 85 degrees, and external rotation was limited to 60 degrees.  In November 2010, flexion was to 150 degrees, abduction was to 180 degrees, external rotation was to 85 degrees, and internal rotation was to 85 degrees.   In April 2011, although the Veteran was unable to put his hand behind his head, put a coin on a shelf in front of him, or lift an eight-pound container to the level of his shoulder, he reported that he was able to lift one pound to the level of his shoulder without bending his elbow.  

Additionally, the Board has considered whether a higher rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  With respect to the representative's assertion regarding a separate disability rating for the Veteran's diagnosed biceps tendinitis, tendinitis is rated based on the limitation of motion caused by the tendinitis.  38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  As such, the Board finds this manifestation of the Veteran's right shoulder disability is already contemplated by the assigned disability rating for this period.  In addition, the record does not reflect ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula.  However, the June 30, 2010 MRI revealed partial thickness intrasubstance tear at the junction of the posterior fibers of supraspinatus tendon and anterior fibers of infraspinatus with possible decompression into the intraosseous cyst in the humeral head.  As the physician reported that the findings had progressed since the previous examination and could represent a potential Bennett lesion, the Board finds a disability rating of 30 percent for malunion of the humerus with marked deformity is warranted on and after June 30, 2010 under Diagnostic Code 5202.  38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In November 2010, the Veteran reported that his functional impairment involved limitations on lifting, working overhead, pushing, and pulling, and flare-ups of additional limitation were described as hobbled.  However, repetitive testing provided no additional objective loss of joint function due to pain, weakness, fatigue, or incoordination, and the VA examiner found the Veteran's functional impairment consisted of being unable to tolerate working with the arm above the head or doing heavy manual labor that required regular lifting of 40 pounds or more.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a disability rating greater than 30 percent for this period is not warranted.  Finally, entitlement to a TDIU is already in effect for the period from July 28, 2010 to May 26, 2010, and therefore, the Board finds the evidence concerning the effects of the Veteran's right shoulder on his occupation are already contemplated for the applicable period.  Here, the Board finds the preponderance of the evidence is against a disability rating in excess of 30 percent under Diagnostic Code 5201, and therefore, the benefit of the doubt is not applicable for this period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

On and after December 1, 2011

On and after December 1, 2011, the Veteran's right shoulder disability is currently assigned a disability rating of 30 percent under Diagnostic Code 5201.

A January 2012 private treatment record shows an assessment of tendonitis bicipital with extensive synovial/bursal inflammation.  In February 2012, the VA examiner diagnosed rotator cuff tendinitis and labral injury.  The Veteran reported some improvement following surgery, although he still had pain and limited range of motion.  He also reported that flare-ups occurred frequently with overhead lifting and lasted days.  On examination, flexion ended at 90 degrees, with pain beginning at 70 degrees, and abduction was to 70 degrees, with pain beginning at 50 degrees.  After three repetitions, flexion was to 90 degrees and abduction was to 70 degrees.  The VA examiner found the Veteran had additional functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  The Veteran had localized tenderness on palpation and guarding of the right shoulder.  Muscle strength on shoulder abduction and forward flexion was four out of five.  The Hawkins' Impingement Test, empty-can test, external rotation test, and lift-off subscapularis test were all positive.  There was no history of recurrent dislocation of the glenohumeral joint but there was a history of mechanical symptoms.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  A MRI did not reveal any radiographic evidence of acute osseous abnormality; however, a metallic density was seen projecting over the distal clavicle.  The Veteran's right shoulder impacted his ability to work in that he was unable to perform overhead lifting.  

In a May 2012 written statement, the Veteran reported that he lived in pain ranging from an eight to a 10.  Hydrocodone was no longer effective and nothing could be done for his shoulder as a complete replacement was not available to him.  He stated that although his right shoulder's instability had been fixed, his range of motion was affected by the removal of the tendon.  

A July 2012 VA treatment record reflects the Veteran's complaints that his pain had slowly been worsening since his initial injury.  His exercise consisted of walking, lifting heavy boxes, and occasionally carrying as much as 100 pounds.  A September 2012 VA treatment record shows the Veteran was having serious problems with his right shoulder and was unable to lift his shoulder without having severe pain.  

A January 2013 private treatment record shows the Veteran had swelling and tenderness but full range of motion after an injection.  Pain was elicited on motion, and there was no instability.  X-ray examination revealed irregularity of the anterior/inferior glenoid, possibly posttraumatic, and findings likely related to a biceps tenodesis within the proximal shaft of the humerus.  The acromioclavicular joint appeared well-maintained, and there were no other significant bone or joint abnormalities. 

A February 2013 MRI demonstrated multiple post-surgical changes about the glenoid and proximal humerus.  The rotator cuff tendons appeared intact.  There was a suggestion of a Hills Sachs lesion.  A February 2013 private treatment record shows the Veteran reported that his pain was throbbing, burning, sharp, dull, shooting, tingling, and continuous.  The diagnoses were osteoarthrosis, pain in joint, and partial tear of rotator cuff.  An ultrasound demonstrated hypo-echogenic voids within the substance of the muscle and fluid collection in the subacromial space as well as at the subdeltoid space.  The humerus appeared to be irregular, indicating chronic inflammation.  There was an intact infraspinatus and teres musculature.  There was no overt collection of fluid surrounding the biceps tendon.  On a February 2013 private treatment questionnaire, the Veteran reported that, on a scale from one to 10, with zero indicating that he was able to do everything and 10 indicating that he was totally disabled, he was a three.  He stated that his pain limited his ability to work, his recreational activities, his relationships with his friends and family, and his concentration.  

A March 2013 MRI showed a Hills Sachs labrum maceration and multiple degenerative muscles and tendons.  An additional record indicates flexion and abduction were limited to 90 degrees.  The physician reported that the Veteran's MRI results did not show much change since his last surgery other than bursal fluid.  A March 2013 MRI arthrogram revealed abnormal communication between the glenohumeral joint and the subacromial and subdeltoid bursa as well as at least moderate grade glenohumeral joint arthrosis with grade 4 chondral lesions mainly at the posterior and inferior aspect of the glenoid.

An April 2013 VA treatment record shows the Veteran had progressive onset of pain, crepitus, and roughness in his shoulder after an injury using a bow and arrow occurred four months ago.  He had some mild restriction with external rotation, abduction, and forward elevation.  His past range of motion demonstrated no crepitus of the glenohumeral joint; however, with active loading of the shoulder, he had significant pain and crepitus.  There was no instability.  A MRI revealed significant glenoid irregularity in the central portion of the glenoid and posterior/inferior portions of the glenoid.  The humeral head was relatively well-preserved, and the rotator cuff was intact.

In November 2013, no weakness of the right shoulder was observed.  The Veteran reported that his three large dogs yanked their leashes and pulled on his right arm and shoulder.  A December 2013 VA treatment record reflects a problem of avascular necrosis of the humerus.  The orthopedist stated that the head of the humerus was malformed.  On examination, the shoulder was tender on palpation, and range of motion was fairly good with crepitus and pain.  There was no swelling, erythema, warmth, misalignment, or instability.

A January 2014 treatment record shows the Veteran reported aching, sharp, and shooting pain, which was intolerable and occurred all the time.  The pain did not impair his activities of daily living, to include eating, bathing, toileting, or grooming.  However, the Veteran stated that his quality of life was miserable.  A February 2014 record indicates the Veteran was having trouble lifting even the lightest objects and was finding it very hard to perform his work activities.  The private physician diagnosed reflex sympathetic dystrophy of the upper limb.  An additional private treatment record shows the Veteran reported that light physical exertion, including light chores, and walking did not worsen his pain.  He worked out in the gym every other day and ran for 45 to 60 minutes every other day.  Exercising did increase his pain.  He stated a nerve block performed in February 2014 was working a bit more than moderately successful.  

Private treatment records dated in April 2014 indicate the Veteran had therapeutic injections and an implanted neurostimulator pulse generator system.  An additional April 2014 private treatment record shows the Veteran reported pain severity of nine out of 10.  Examination revealed an unchanged right shoulder.

Upon review, the Board finds the Veteran's right shoulder disability resulted in a level of functional loss greater than that contemplated by the assigned rating for the period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Here, although the evidence does not clearly demonstrate limited motion to 25 degrees from the side, the February 2012 VA examiner found the Veteran had additional functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  Additionally, in February 2013, the Veteran reported that his pain limited his ability to work, his recreational activities, his relationships with his friends and family, and his concentration.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds a 40 percent disability rating is warranted for the Veteran's right shoulder disability on and after December 1, 2011.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether a higher rating or separate rating is warranted under other Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5200, 5203.  However, the evidence does not demonstrate ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula.  With respect to a separate, increased disability rating under Diagnostic Code 5202, the evidence does not demonstrate fibrous union, nonunion, or loss of the head of the humerus.  In February 2013, the humerus was irregular, indicating chronic inflammation; however, the March 2013 MRI did not show much change since his last surgery.  There was at least moderate grade glenohumeral joint arthrosis, but in April 2013, the humeral head was relatively well-preserved.  As such, the Board finds a disability rating in excess of the herein assigned 30 percent rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's right shoulder disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202.  Ratings in excess of that assigned are provided for certain manifestations of a right shoulder disability, but as described above, those symptoms are not present for any period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right shoulder disability during the appeal periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As noted in the October 2013 Board decision, the Veteran withdrew the appeal for entitlement to a TDIU.  As the evidence does not show the Veteran has asserted that he was totally unemployable at any time following the October 2013 dismissal, and the evidence indicates that he has worked during the appeal periods, the Board concludes that the Veteran has not raised a new claim for a TDIU.

ORDER

Entitlement to an initial disability rating in excess of 20 percent for right rotator cuff tendinitis with labral injury is denied from January 16, 2006 to March 28, 2007.

Entitlement to a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury is denied from July 1, 2007 to April 7, 2009.

Entitlement to a disability rating in excess of 30 percent for right rotator cuff tendinitis with labral injury is denied from August 1, 2009 to May 25, 2011.

Entitlement to a disability rating of 40 percent for right rotator cuff tendinitis with labral injury is granted on and after December 1, 2011.

Entitlement to a disability rating of 20 percent for malunion of the humerus with moderate deformity is granted from January 10, 2007 to June 29, 2010.

Entitlement to a disability rating of 30 percent for malunion of the humerus with marked deformity is granted on and after June 30, 2010.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


